Title: From George Washington to Thomas Smith, 16 September 1787
From: Washington, George
To: Smith, Thomas



Sir,
Philadelphia 16th Septr 1787.

You will be puzzled to acct for my long silence. The truth is, before I came to this City I resolved to Postpone writing till I should have arrived at, and should have met with, a direct conveyance from it; and after I came here the variety of matters which occurred and pressed upon me has in some measure put it out of my power to do it at an earlier period.

I wish sincerely that you had been so obliging as to have designated the Sum with which you would have been satisfied for your services in conducting my Ejectments—I still wish that you would do this and receive it out of the money which—by Majr Freemans report to me—you must be on the point of recovering—and permit me to add moreover that I wish yet more ardently I had it in my power to pay you in a more agreeable manner than this, but the fact is, my expences in this City have been so much greater than I expected that it has deprived me of the means.
Major Freemans letter to me contains this paragraph. “at March term I delivered Mr Smith sundry obligations and took his receipt for them, which with the one in his hands before, amounts to £533.19.0—I make no doubt he will soon recover the money and transmit it to you” he adds “I have lodged with Mr Richard Noble near redstone old Fort £38.1.3”—This sum I have requested Mr Noble to pay you if it has not been forwarded to me through some other channel—and I hope measures has been, or will be taken to obtain from my opponants the legal fees and other costs which they burdened me to prosecute my right.
Mr Smiley handed me a letter some time after my arrival at this place accompanied by £12.10 recovered from one Cunningham.
For the anxiety you express to have undergone during the prosecution of the Ejectments, I feel myself exceedingly obliged, and pray you to accept my thanks for this proof of your zeal as well as for the good wishes you are pleased to express for me. I am Sir Yr Most Obedt & obliged Hble Servt

Go: Washington

